Citation Nr: 0110282	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 27, 1985, rating decision reducing a 100 percent 
schedular rating for service-connected conversion reaction 
with hyperkinetic seizures and paranoid features to 70 
percent. 


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from July 1943 to October 
1944.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a December 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico which held that there was no 
clear and unmistakable error (CUE) in a November 1985 rating 
action which reduced a 100 percent schedular rating for 
service-connected conversion reaction with hyperkinetic 
seizures and paranoid features (the veteran's only service-
connected disorder) to 70 percent.  

Historically, a November 1966 rating action granted an 
increased rating from 10 percent for the service-connected 
psychiatric disorder (which had been in effect since February 
24, 1949), to 70 percent effective June 24, 1966, and 
recharacterized the disability as a conversion reaction with 
hyperkinetic seizures and paranoid features.  Also, 
entitlement to a total disability rating based on individual 
unemployability was granted effective June 24, 1966.  

A December 1980 rating action increased the 70 schedular 
percent evaluation to 100 percent effective September 9, 
1980.  This was apparently accomplished administratively 
without undertaking additional development of evidence or 
requiring an examination of the veteran.  This action also 
had the effect of terminating, the total rating effective 
September 8, 1980.  

A November 1985 rating action (now being collaterally 
attacked on the basis of alleged CUE) reduced the 100 percent 
schedular rating to 70 percent, effective March 1, 1986.  
(Thus, a 100 percent schedular rating had been in effect from 
September 9, 1980 until the 70 percent rating became 
effective March 1, 1986.)  The veteran initiated an appeal of 
this action by filing a notice of disagreement (NOD) in 
January 1986 and a statement of the case (SOC) was issued in 
March 1986.  However, the appeal was not perfected because 
the veteran never filed a substantive appeal.  

Thereafter, the veteran perfected an appeal from a January 
1988 rating action which denied a rating in excess of 70 
percent.  This matter was remanded by the Board in 1989 and 
in 1991, the claim was denied.  That decision was 
subsequently vacated and in 1995, the Board granted an 
increased 100 percent schedular rating.  This was made 
effective from October 1987.  Thus, from 1966 to 1980, the 
veteran was in receipt of a total rating based on 
unemployability; from 1980 to 1986, he was in receipt of a 
100 percent schedular rating; from 1986 to 1987, he was in 
receipt of a 70 percent schedular rating, and since 1987, he 
has been in receipt of a 100 percent schedular rating.  The 
veteran seeks to establish 100 percent schedular rating 
between 1986 and 1987.  


FINDINGS OF FACTS

1.  Because an appeal was not perfected by the timely filing 
of a substantive appeal from a November 1985 rating decision 
reducing a 100 percent schedular disability evaluation (which 
had been in effect since September 9, 1980) for service-
connected psychiatric disability, the veteran's only service-
connected disorder, effective March 1, 1986, the November 
1985 rating action is final.  

2.  The evidence upon which the reduction in the veteran's 
100 percent schedular evaluation was based did not reflect 
material improvement in the veteran's condition. 

3.  The reduction of the veteran's 100 percent schedular 
evaluation based on evidence that failed to show material 
improvement, demonstrates a failure to consider applicable 
regulations.  





CONCLUSION OF LAW

The November 1985 reduction of the veteran's schedular rating 
from 100 percent to 70 percent, was clearly and unmistakably 
erroneous.  38 C.F.R. §§ 3.105 (2000), 3.343, 3.344 (as in 
effect in 1986.) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking to establish that there was CUE in 
the November 1985 rating reduction from 100 percent to 70 
percent.  A review of all rating actions and adjudications 
reveals that the veteran had a 70 percent schedular rating 
and was entitled to a total rating based on individual 
unemployability from June 24, 1966 to September 8, 1980; a 
100 percent schedular rating from September 9, 1980; a 70 
percent rating from March 1, 1986; and a 100 percent 
schedular rating from October 27, 1987.  

Thus, if there were CUE in the November 1985 rating reduction 
this would have the effect of restoring a 100 percent 
schedular rating from March 1, 1986 to October 26, 1987 and 
would also have the effect of establishing that the veteran 
would have been continuously assigned a 100 percent schedular 
rating since September 9, 1980, a period of more than 20 
years.  Thus, the 100 percent schedular rating would then be 
protected under 38 U.S.C.A. § 110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.951(b) (2000).  

Before addressing the merits of this case the Board observes 
that on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law rewrites that 38 
U.S.C. §§ 5100-5107 "duty to assist" provisions, to 
eliminate the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, claims of CUE in prior 
final rating actions are limited to consideration of the 
evidence which was on file at the time of the rating action 
being challenged on the basis of CUE.  Moreover, all VCAA 
notice requirements have been met.  The Board finds that the 
appellant is not prejudiced by appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Law and Regulations

For there to be CUE there must be more than merely an error 
of any kind; rather "to prove the existence of CUE as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Bustos 
v. West, 179 F.3d 1378 (Fed. Cir. 1999). 

A CUE claim is a collateral attack upon a final rating 
decision, but there is a presumption of validity to such 
final decisions.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
For there to be CUE, either the correct facts as they were 
known at the time were not before the RO (which requires more 
than a simple allegation or disagreement as to how the facts 
were weighed or evaluated), or the law or regulations extant 
at that time were incorrectly applied.  Further, the error 
must be undebatable so that reasonable minds could only 
conclude that the original decision was fatally flawed and it 
must be of the sort which if it had not been made would 
manifestly change the outcome.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994); and Mason v. Brown, 8 Vet. App. 44, 51 (1995).  

Merely to aver that there was CUE is not sufficient to raise 
the issue; rather a CUE claim requires some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  A 
claim that the evidence was improperly weighed or that the 
decision was simply wrong does not constitute a CUE claim.  
Broad-brush allegations and general, non-specific claims of 
error are insufficient to satisfy the requirement that CUE 
claims must be pled with specificity.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997) (citing Russel v. Principi, 3 Vet. 
App. 310, 315 (1992) (en banc); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); and Fugo v. Brown, 6 Vet. App. 40, 44 
(1993)).   

In view of the standard that error must be undebatable and 
about which reasonable minds can not differ, the "benefit of 
the doubt" rule can never be applicable; an error either 
undebatably exists or there was no error within the meaning 
of 38 C.F.R. § 3.105(a).  See Russell v. Principi, 3 Vet. 
App. 310, 314 (1992).  

Analysis

In this case, the evidence upon which the RO relied in 
establishing a 100 percent schedular rating in 1980, 
essentially consisted of the 1966 VA examination report upon 
which it had based the decision which found the veteran 
unemployable.  In this report, it was noted that the veteran 
was married and the father of 13 children.  He had a 7th 
grade education and had not been gainfully employed for the 
last 10 years.  He had formerly worked as a laborer.  His 
chief complaints were of nuchal pain, joint pain, 
irritability, withdrawal, and "attacks."  On mental status 
evaluation he was very tense, unspontaneous, and 
uncooperative.  He appeared passively hostile and would not 
elaborate on his responses.  He was in full contact with 
reality and was coherent and relevant.  He appeared to have 
poor memory for past events.  He had experienced hyperkinetic 
seizures in which he kicked and bit.  He admitted having 
auditory and visual hallucinations.  He had referential and 
paranoid delusions.  He was very withdrawn, led a secluded 
life, and was very dependent on his wife.  His insight and 
general information was poor.  His judgment was fair.  The 
diagnosis was conversion reaction with hyperkinetic seizures 
and paranoid features.  His degree of incapacity was severe 
to marked but he was mentally competent to handle his funds.  

The veteran's rating reduction was essentially based on a 
review of an August 1985 examination report and outpatient 
treatment records dated in 1980.  The examination report 
revealed the veteran was interviewed in the presence of his 
wife and she was interviewed later without the veteran being 
present.  The claim file was reviewed prior to the 
examination.  Past diagnoses were noted, including that on 
examination in 1966.  It was noted that he apparently had not 
worked and had not studied since discharge from service.  It 
had been reported that he was quite passive and dependent 
with chronic complaints and somatizations.  He was married 
and the father of 14 children.  On mental status examination 
he was dressed appropriately and casually.  He was clean.  He 
carried himself with an appropriate gait and posture.  He 
cried during the interview and reported that he did not know 
how many children he had.  He was in contact with reality but 
was very evasive and complaining.  He did not work and 
reported that he did not know what medication he was taking.  
No delusional material was really detected.  A lot of 
somatization was observed.  There was very little eye 
contact.  He was not actively hallucinating and in general 
his complaints did not correspond to his affect, inasmuch as 
a quite voluntary component was observed.  He stated that he 
did not know the current date.  His memory was quite 
difficult to explore.  Nevertheless, no problem in his 
sensorium was detected.  He seemed very passive and dependent 
on his wife.  There was no real depression and no suicidal 
ideation.  He differentiated well between right and wrong.  
The Axis I diagnosis was a somato-form disorder (conversion 
disorder.  The Axis V conclusion was that his highest level 
of adaptive functioning in the past year was "poor.'  He was 
considered to be competent to handle his VA funds.  

The outpatient treatment records dated in 1980 revealed that 
the veteran was oriented to person, place and month; he was 
logical, coherent and relevant; and he was not actually 
hallucinating.  These records also showed that the veteran 
had recently been released from a hospital, but he could not 
recall the medications he was prescribed.  

In arguing that it was error to have reduced the veterans 
schedular rating, attention has been drawn to the March 1986 
SOC.  That SOC, essentially characterized the matter then in 
dispute as entitlement to an increased rating; whereas, more 
correctly stated, the issue was entitlement to restoration of 
a 100 percent schedular rating or whether the November 1985 
rating reduction was proper.  Further, it is noted that this 
SOC only cited the rating criteria for 70 and 100 percent 
schedular ratings and very briefly summarized the evidence.  

In this regard, the Board notes that as to the scope of 
evidentiary considerations, it has been held that 

[w]ith respect to the appellant's contention 
regarding the facts considered, or not considered, 
by the RO, . . . it was not until 1990 that ROs 
were required to summarize the evidence they had 
considered in their decision and to include the 
reasons for their denial of a claim.  38 U.S.C.A. 
§ 5104(b); Veterans' Benefits Amendments of 1989, 
Pub.L. No. 101-237, § 115(a)(1), 103 Stat. 2062, 
2065-66 (1989); see also Norris v. West, 11 Vet. 
App. 219, 224 (1998); Dolan v. Brown, 9 Vet. 
App. 358, 362 (1996).  The appellant has not 
proffered any evidence showing that the RO did not 
examine and consider all [evidence] but instead 
characterizes the lack of specific referral in the 
rating decision to the medical records discussing 
[the claimed disability] as a failure by the RO to 
have had these records before them when deciding 
his claim.  The appellant's assertion fails, 
however, because there is a presumption of 
regularity which holds that government officials 
are presumed to have properly discharged their 
official duties.  Ashley v. Derwinski, 2 Vet. 
App. 307, 308-09 (1992) (quoting United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926).  Unless rebutted by 
clear evidence to the contrary, the Secretary is 
entitled to the benefit of this presumption.  Id.  
The [] RO decision does not clearly state what 
evidence was relied on in the rating decision [but 
b]ecause [the appellant] has not presented clear 
evidence to rebut the presumption of regularity, 
the Board's conclusion that the [] RO decision was 
the product of the factual record before it in its 
entirety is not arbitrary or capricious.

Baldwin v. West, 13 Vet. App. 1, 5 - 6 (1999) (in which the 
rating decision attacked as containing CUE did not "clearly 
state what evidence was relied upon).  

Based on the foregoing analysis by the Court, it may be 
presumed that the RO did consider the pertinent facts 
available to it in the claims file.  Moreover, to reduce a 
schedular evaluation obviously requires consideration of the 
rating schedule.  A determination of improvement in this 
context can only be made by knowing the criteria for the 
higher and lower rating.  In any event, the issue now on 
appeal is not whether the statement of the case issued in 
1986 regarding an appeal that was never perfected was 
adequate, but rather, whether the subject rating action 
contained error.  

It is asserted that in addition to the RO's failure to cite 
relevant regulations governing reductions of 100 percent 
schedular ratings, i.e., 38 C.F.R. §§ 3.343 and 3.344, these 
regulations were not even considered.  As to this, a failure 
to apply a relevant regulation is an appropriate subject for 
a claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 
329 (1999)(citing VAOGCPREC 38-9).  No. 96-536, slip op. at 
11 (U.S. Vet. App. Apr. 12, 1999) (citing Olson v. Brown, 5 
Vet. App. 430, 433 (1993)).  

38 C.F.R. § 3.343(a) provides that 100 percent schedular 
ratings: 

will not be reduced, in the absence of clear 
error, without examination showing material 
improvement in physical or mental condition.  
Examination reports showing material improvement 
must be evaluated in conjunction with all the 
facts of record, and consideration must be given 
particularly to whether the veteran attained 
improvement under the ordinary conditions of 
life, i.e., while working or actively seeking 
work or whether the symptoms have been brought 
under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if 
the latter, reduction from total disability 
ratings will not be considered pending 
reexamination after a period of employment (3 to 
6 months). 

38 C.F.R. § 3.344(a) provides, in pertinent part, that:

It is essential that the entire record of 
examinations and the medical-industrial history 
be reviewed to ascertain whether the recent 
examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history.  
This applies to treatment of intercurrent 
diseases and exacerbations, including hospital 
reports, bedside examinations, examinations by 
designated physicians, and examinations in the 
absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less 
full and complete than those on which payments 
were authorized or continued will not be used as 
a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic 
reaction, [] will not be reduced on any one 
examination, except in those instances where all 
the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated.  [] Moreover, though material 
improvement in the physical or mental condition 
is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably 
certain that the improvement will be maintained 
under the ordinary conditions of life. [] Rating 
boards encountering a change of diagnosis will 
exercise caution in the determination as to 
whether a change in diagnosis represents no more 
than a progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a disease 
entity independent of the service-connected 
disability.  When the new diagnosis reflects 
mental deficiency or personality disorder only, 
the possibility of only temporary remission of a 
super-imposed psychiatric disease will be borne 
in mind.

38 C.F.R. § 3.344(c) provides that 38 C.F.R. § 3.344(a) 
applies to:

ratings which have continued for long periods at 
the same level (5 years or more).  [It does] not 
apply to disabilities which have not become 
stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant 
reduction in rating. 

It is contended that there was CUE in the RO's not making a 
specific finding of whether there had been material 
improvement warranting the reduction from 100 percent to 70 
percent during the time from the 1966 rating examination and 
the August 1985 rating examination which led to the 
reduction, citing Ternus v. Brown, 6 Vet. App. 370, 376 
(1994).  It is alleged that the RO was required to make a 
comparison of social and industrial adaptability, the basic 
criterion for rating psychiatric disorder, citing the then 
38 C.F.R. § 4.129 and Karnas v. Derwinski, 2 Vet. App. 308, 
311 (1991) as standing for the proposition that there must be 
evidence of material improvement in social and industrial 
adaptability under the applicable Diagnostic Code.  

Great reliance is placed on Ternus, Id., and as in that case, 
it is averred that had a proper comparison been made, the 
outcome would have been different since both examinations, in 
1966 and 1985, yielded not only the same diagnosis but, also, 
in 1966 it was opined that the degree disability was "severe 
to marked" and in 1985 that the degree of disability was 
"poor."  In Ternus, Id., it was held that if the RO had 
made a comparison of the last VA examination continuing that 
rating (in Ternus, in 1983) with a 1985 rating examination, 
taking into account the 1983 Axis V evaluation of very low 
level of functioning and the 1985 Axis V evaluation of poor, 
these similar judgments indicated "no material improvement 
given the similar overall judgments under Axis V."  Ternus, 
at 376.  

It is stated that Webster's Ninth New Collegiate Dictionary, 
733 (1988) defines material as having real importance or 
great consequences, and it is averred that there is no 
difference of real importance between "severe to marked" 
and "poor."  
Also, citation is made to the Diagnostic and Statistical 
Manual of Mental Disorder (DSM III) 29 (3rd ed. 1982) as 
indicating that Axis V comments permit judgment of the 
"highest level of adaptive functioning (for at least a few 
months) during the past year" and that a disorder 
characterized as "poor" encompasses marked impairment in 
either social relations or occupational functioning, or 
moderate impairment in both, with an example being a person 
with one or two friends but has trouble keeping a job for 
more than a few weeks.  

Thus, it is asserted that there was no material improvement 
in the degree of social and industrial adaptability and had 
the cited regulations been applied there would have been no 
reduction in the 100 percent disability evaluation.  

The Board agrees with this analysis.  In 1985, it was 
necessary for the evidence to show material improvement in 
order to properly reduce the veteran's disability evaluation.  
No such improvement was shown.  In 1966, the veteran's degree 
of incapacity was described as marked to severe, and in 1985, 
after nearly 20 years of unemployment, the highest level of 
the veteran's function was described as only "poor."  
Moreover, in 1966, the veteran's complaints included 
"attacks," he was described as withdrawn, and as having a 
poor memory.  Likewise, in 1985, there was a lot of 
somatization observed, the veteran was described as passive, 
and his memory was difficult to explore.  Furthermore, 
although the 1980 outpatient records revealed that the 
veteran was logical, coherent and relevant, it is significant 
that the findings were made after the veteran he had just 
been released from the hospital.  At the same time, however, 
it was also noted that the veteran was incapable of providing 
information regarding the medication he was prescribed. 

Under these circumstances, it is clear that the RO did not 
have evidence showing material improvement under 38 C.F.R. 
§ 3.433 to warrant a reduction in the veteran's 100 percent 
rating in November 1985.  As such, one can only conclude the 
decision to reduce the veteran's rating was fatally flawed 
because of the failure to consider the applicable 
regulations.  This error, had it not been made would have 
manifestly changed the outcome of the rating reduction.  
Accordingly, the Board finds that the November 1985 rating 
action that reduced the veteran's disability evaluation to 70 
percent was predicated on CUE, and the veteran's 100 percent 
schedular rating should be restored from March 1, 1986.  


ORDER

Clear and unmistakable error having been found in the 
November 1985 rating decision which reduced a 100 percent 
schedular rating for service-connected psychiatric disability 
to 70 percent, the 100 percent schedular rating is restored, 
effective from March 1, 1986, and the appeal is granted.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

